874 F.2d 953
David Franklin CLAY, Petitioner-Appellant,v.James A. LYNAUGH, Director, Texas Department of Corrections,Respondent-Appellee.
No. 87-1521.
United States Court of Appeals,Fifth Circuit.
May 19, 1989.

David W. Coody, Dallas, Tex., Ken J. McLean, Houston, Tex., for petitioner-appellant.
Charles R. Hall, Asst. Atty. Gen., Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas;  Robert B. Maloney, Judge.
Before RUBIN, KING, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Considering the answer given by the Texas Court of Criminal Appeals, 770 S.W.2d 800 (Tex.Cr.App.1989), to the question certified to it by this Court in Clay v. Lynaugh,1 the case is REMANDED to the United States District Court for the Northern District of Texas with instructions to issue immediately a writ of habeas corpus setting aside the conviction and sentence in cause numbered F-76-9897-HQ, thereby discharging the petitioner, David Franklin Clay, from further confinement thereunder.


2
The mandate shall issue forthwith.



1
 846 F.2d 8 (5th Cir.1988)